Exhibit CREDIT AGREEMENT dated as of February 27, 2009 among Northern Oil and Gas, Inc., as Borrower, CIT Capital USA Inc., as Administrative Agent, and The Lenders Party Hereto CIT Capital Securities LLC Sole Lead Arranger and Sole Bookrunner TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS Section 1.01Terms Defined Above Section 1.02Certain Defined Terms Section 1.03Types of Loans and Borrowings Section 1.04Terms Generally; Rules of Construction Section 1.05Accounting Terms and Determinations; GAAP ARTICLE II THE CREDITS Section 2.01Commitments Section 2.02Loans and Borrowings Section 2.03Requests for Borrowings Section 2.04Interest Elections; Conversions Section 2.05Funding of Borrowings Section 2.06Termination and Reduction of Aggregate Maximum Credit Amounts Section 2.07Borrowing Base Section 2.08Letters of Credit ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES Section 3.01Repayment of Loans Section 3.02Interest Section 3.03Alternate Rate of Interest Section 3.04Prepayments Section 3.05Fees ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS Section 4.01Payments Generally; Pro Rata Treatment; Sharing of Set-offs Section 4.02Presumption of Payment by the Borrower Section 4.03Certain Deductions by the Administrative Agent Section 4.04Disposition of Proceeds ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY Section 5.01Increased Costs Section 5.02Break Funding Payments Section 5.03Taxes Section 5.04Designation of Different Lending Office Section 5.05Illegality i ARTICLE VI Conditions Precedent Section 6.01Effective Date Section 6.02Each Credit Event ARTICLE VII REPRESENTATIONS AND WARRANTIES Section 7.01Organization; Powers Section 7.02Authority; Enforceability Section 7.03Approvals; No Conflicts Section 7.04Financial Condition; No Material Adverse Change Section 7.05Litigation Section 7.06Environmental Matters Section 7.07Compliance with the Laws and Agreements; No Defaults Section 7.08Investment Company Act Section 7.09Taxes Section 7.10ERISA Section 7.11Disclosure; No Material Misstatements Section 7.12Insurance Section 7.13Restriction on Liens Section 7.14Subsidiaries Section 7.15Location of Business and Offices Section 7.16Properties; Titles, Etc Section 7.17Maintenance of Properties Section 7.18Gas Imbalances, Prepayments Section 7.19Marketing of Production Section 7.20Swap Agreements Section 7.21Use of Loans and Letters of Credit Section 7.22Solvency Section 7.23Casualty Events Section 7.24Material Agreements Section 7.25No Brokers Section 7.26Reliance Section 7.27Payments by Purchasers of Production Section 7.28Existing Accounts Payable Section 7.29Development Plan ARTICLE VIII AFFIRMATIVE COVENANTS Section 8.01Financial Statements; Ratings Change; Other Information Section 8.02Notices of Material Events Section 8.03Existence; Conduct of Business Section 8.04Payment of Obligations Section 8.05Performance of Obligations under Loan Documents Section 8.06Operation and Maintenance of Properties Section 8.07Insurance Section 8.08Books and Records; Inspection Rights ii Section 8.09Compliance with Laws Section 8.10Environmental Matters Section 8.11Further Assurances Section 8.12Reserve Reports Section 8.13Title Information Section 8.14Additional Collateral; Additional Guarantors Section 8.15ERISA Compliance Section 8.16Swap Agreements Section 8.17Marketing Activities Section 8.18Development Plan Section 8.19Operating Account ARTICLE IX NEGATIVE COVENANTS Section 9.01Financial Covenants Section 9.02Debt Section 9.03Liens Section 9.04Dividends, Distributions and Repayment of Officer Notes Section 9.05Investments, Loans and Advances Section 9.06Nature of Business Section 9.07Limitation on Leases Section 9.08Proceeds of Notes Section 9.09ERISA Compliance Section 9.10Sale or Discount of Receivables Section 9.11Mergers, Etc Section 9.12Sale of Properties Section 9.13Environmental Matters Section 9.14Material Agreements Section 9.15Transactions with Affiliates Section 9.16Subsidiaries Section 9.17Negative Pledge Agreements; Dividend Restrictions Section 9.18Gas Imbalances, Take-or-Pay or Other Prepayments Section 9.19Swap Agreements Section 9.20Development Plan Section 9.21Limitation on Capital Expenditures Section 9.22Auction-Rate Securities ARTICLE X EVENTS OF DEFAULT; REMEDIES Section 10.01Events of Default Section 10.02Remedies ARTICLE XI THE ADMINISTRATIVE AGENT Section 11.01Appointment; Powers Section 11.02Duties and Obligations of Administrative Agent Section 11.03Action by Administrative Agent iii Section 11.04Reliance by Administrative Agent Section 11.05Subagents Section 11.06Resignation or Removal of Administrative Agent Section 11.07Administrative Agent as Lender Section 11.08No Reliance Section 11.09Administrative Agent May File Proofs of Claim Section 11.10Authority of Administrative Agent to Release Collateral and Liens Section 11.11The Arranger ARTICLE XII MISCELLANEOUS Section 12.01Notices Section 12.02Waivers; Amendments Section 12.03Expenses, Indemnity; Damage Waiver Section 12.04Successors and Assigns Section 12.05Survival; Revival; Reinstatement Section 12.06Counterparts; Integration; Effectiveness Section 12.07Severability Section 12.08Right of Setoff Section 12.09GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS Section 12.10Headings Section 12.11Confidentiality Section 12.12Interest Rate Limitation Section 12.13EXCULPATION PROVISIONS Section 12.14Collateral Matters; Swap Agreements Section 12.15No Third Party Beneficiaries Section 12.16USA Patriot Act Notice iv ANNEXES, EXHIBITS AND SCHEDULES Annex IList of Maximum Credit Amounts Exhibit AForm of Note Exhibit BForm of Borrowing Request Exhibit CForm of Interest Election Request Exhibit DForm of Compliance Certificate Exhibit E Development Plan Exhibit FSecurity Instruments Exhibit GForm of Assignment and Assumption Exhibit HForm of Swap Agreement Certificate Exhibit
